DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 07/06/2020.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4. 	Claim 1-2, 8 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Liu et al. (“Liu”, US Pub 2017/0257033).
In Re. Claim 1, Liu teaches (Fig. 3-4, 7; para 31-37) a method for optimizing efficiency of a flyback power converter (Fig. 3, 4, 7; i.e. 300), the flyback power converter (Fig. 3, 4, 7; i.e. 300) an input (Fig. 3, 4, 7; Vin), an output (Fig. 3, 4, 7; Vout), a transformer (Fig. 3, 4, 7; 108) coupled between the input (Fig. 3, 4, 7; Vin) and the output (Fig. 3, 4, 7; Vout),a power switch (Fig. 3, 4, 7; i.e. Q2) coupled between the input (Fig. 3, 4, 7; Vin) and the transformer (Fig. 3, 4, 7; 108), and a clamp circuit (Fig. 3, 4, 7; i.e. Q3) coupled between the input (Fig. 3, 4, 7; Vin) and the transformer (Fig. 3, 4, 7; 108), the clamp circuit (Fig. 3, 4, 7; i.e. Q3) including: a clamp switch (Fig. 3, Q3, wherein Q3 is coupled to a capacitor C1, in series), the method comprising:
coupling one capacitor (Fig. 3; C1) in series with the clamp switch (Q3) so that a first switching frequency of the clamp switch (Q3; i.e. fixed, para 51) corresponds to a resonant frequency when the flyback power converter is operated to provide a first output voltage (Vout); and 
adjusting a capacitance of the one capacitor (C1) to adjust the resonant frequency to correspond to a second switching frequency of the clamp switch (Q3; Para 51) when the flyback power converter is operated to provide a second output voltage (such as, 2nd output voltage being using Q3=Q1=on, along with Q3’s series connected operation with the capacitor C1) different than the first output voltage (i.e. 1st output voltage being when Q2=on, Q1=Q1=off).
Table I: Liu’s operation:
when main switch Q2=on,
clamp switch Q3= synchronous 2ndary side rectification switch Q1=off, 
energy is stored in magnetizing inductance of transformer 108; 
After some time main switch Q2= off, 
Causing resonant current of LLC tank (‘C1, L1, and primary winding/inductance of 108’ forms LLC resonant tank to assist in soft-switching/ZVS/ZCS of one or more of ‘Q1-Q3’; and capacitance value of C1 can be varied using Q3 vs. Q2’s operation using control circuit 302’s delay control 318, in relationship with Vin) flows thru body-diode of clamp switch Q3;
once voltage across clamp switch Q3 falls to zero, 
leads to having clamp switch Q3=synchronous 2ndary side rectification switch Q1=on;
energy stored in magnetizing inductance of 108 is transferred thru respective switching operation and to Vout (thus, providing two different (or variable) output voltages (Vout, especially using control circuit 302’s delay control 318);
when current flowing thru synchronous 2ndary side rectification switch Q1 falls to zero, 
leads to having clamp switch Q3=synchronous 2ndary side rectification switch Q1=off;
resonant current then flows thru body diode of main switch Q2; 
once the voltage across main switch Q2 falls to zero, 
leads to having main switch Q2 again being=on.
This operation results in having the clamp switch Q3 being adapted to change its Toff time (i.e. increasing Toff time, based on the sensed parameter 304 operation with control circuit 302; wherein 302 having the ability to delay clam switch Q3 and/or main switch Q2’s operation, and thus adjusting the capacitance of Cl in response), and respectively vary/adjust the resonant frequency of the converter, causing power supply efficiency to increase, when different (wide range of) Vout is desired


In Re. Claim 2, Liu teaches (Fig. 3, 4, 7) the capacitor (C1 of the clamp circuit 310) having is a variable capacitor (such as, using Q3’s on/off operation, affecting or varying the capacitance of C1’s rating, especially since C1 is coupled between Vin and the main switch Q2’s operation), wherein adjusting the capacitance of the one capacitor includes varying a capacitance of the variable capacitor to adjust the resonant frequency. 
In Re. Claim 8, Liu teaches adjusting the capacitance of the one capacitor (C1) includes adjusting the capacitance based on an output voltage (Vout) of the flyback power converter (such as, using sensed parameter 304 operation with control circuit 302; wherein 302 having the ability to delay Q3 and/or Q2 switching operation, and thus adjusting the capacitance value of C1 in response).
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub 2017/0257033), in view of Vinciarelli et al. (“Vinciarelli”, US Pat 5805434).
In Re. Claim 1, Liu teaches (Fig. 3-4, 7; para 31-37; Also, see above Table I for detail explanation) a method for optimizing efficiency of a flyback power converter (Fig. 3, 4, 7; i.e. 300), the flyback power converter (Fig. 3, 4, 7; i.e. 300) an input (Fig. 3, 4, 7; Vin),  an output (Fig. 3, 4, 7; Vout), a transformer (Fig. 3, 4, 7; 108) coupled between the input (Fig. 3, 4, 7; Vin) and the output (Fig. 3, 4, 7; Vout),a power switch (Fig. 3, 4, 7; i.e. Q2) coupled between the input (Fig. 3, 4, 7; Vin) and the transformer (Fig. 3, 4, 7; 108), and a clamp circuit (Fig. 3, 4, 7; i.e. Q3) coupled between the input (Fig. 3, 4, 7; Vin) and the transformer (Fig. 3, 4, 7; 108), the clamp circuit (Fig. 3, 4, 7; i.e. Q3) including: a clamp switch (Fig. 3, Q3, wherein Q3 is coupled to a capacitor C1, in series), the method comprising:
coupling one capacitor (Fig. 3; C1) in series with the clamp switch (Q3) so that a first switching frequency of the clamp switch (Q3; i.e. fixed, para 51) corresponds to a resonant frequency when the flyback power converter is operated to provide a first output voltage (Vout); and 
adjusting a capacitance of the one capacitor (C1) to adjust the resonant frequency to correspond to a second switching frequency of the clamp switch (Q3; Para 51) when the flyback power converter is operated to provide a second output voltage (such as, 2nd output voltage being using Q3=Q1=on, along with Q3’s series connected operation with the capacitor C1) different than the first output voltage (i.e. 1st output voltage being when Q2=on, Q1=Q1=off).
However, Liu fails to teach adjusting a capacitance of the more capacitors (used in the clamp circuit) to adjust the resonant frequency to correspond to a second switching frequency (i.e. using additional parallel capacitor coupled in parallel with the clamp circuit) of the clamp switch when the flyback power converter is operated to provide a second output voltage different than the first output voltage.
However, Vinciarelli teaches (Fig. 8, 17; col. 5 L32-col. 6 L51) teaches adjusting a capacitance of the more capacitors (Fig. 8; two parallel connected leads including capacitors 34 and 35, in each lead(s), wherein each parallel connected leads is coupled to a clamp switch 32, in-series, for resonant frequency adjustment) to adjust the resonant frequency to correspond to a second switching frequency (i.e. using additional parallel capacitor ‘Fig. 8, 34’ coupled in parallel with the clamp circuit ‘Fig. 8; 32, 34, 35, 39’) of the clamp switch (Fig. 8; 32) when the flyback power converter is operated to provide a second output voltage (2nd output voltage being 20=off; however, but 32=on, and along with 32’s series connection with ‘parallel coupled capacitors 34-35’ operation) different than the first output voltage (1st output voltage being 20=on, however 32=off, and along with Vin connection with ‘parallel coupled capacitors 34-35’ operation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have modified Liu’s switch mode power supply to include parallel combination of capacitors in series connection with clamp switch, as taught by Vinciarelli, as doing so would have improved in providing faster duty cycle slewing and converter response time, as disclosed by Vinciarelli (abstract and col. 5L50-col. 6L23). 
In Re. Claims 2, 8, Liu teaches (Fig. 3, 4, 7) the capacitor (C1 of the clamp circuit 310) having is a variable capacitor (such as, using Q3’s on/off operation, affecting or varying the capacitance of C1’s rating, especially since C1 is coupled between Vin and the main switch Q2’s operation), wherein adjusting the capacitance of the one capacitor includes varying a capacitance of the variable capacitor to adjust the resonant frequency [adjusting the capacitance based on an output voltage of the flyback power converter-such as, using sensed parameter 304 operation with control circuit 302; wherein 302 having the ability to delay Q3 and/or Q2 switching operation, and thus adjusting the capacitance value of C1 in response] 
However, Liu fails to teach use of more capacitors as a variable capacitor, and wherein adjusting the capacitance of more capacitors includes varying a capacitance of the variable capacitor to adjust the resonant frequency.
However, Vinciarelli teaches (Fig. 8, 17; col. 5 L32-col. 6 L51) use of more capacitors (Fig. 8; 34 vs, 35) as a variable capacitor, and wherein adjusting the capacitance of more capacitors includes varying a capacitance of the variable capacitor to adjust the resonant frequency (col. 5 L32-col. 6 L51; and ‘col. 1 L9-L37, col. 1 L62-col. 2 L23’ teaches interchangeable use of flyback and/or forward converter. Wherein adjusting or varying the capacitance of parallel connected capacitors are done using switch(s) 32 and 20’s operation, in relationship to Vin).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have modified Liu’s switch mode power supply to include parallel combination of capacitors in series connection with clamp switch, as taught by Vinciarelli, as doing so would have improved in providing faster duty cycle slewing and converter response time, as disclosed by Vinciarelli (abstract and col. 5L50-col. 6L23). 
In Re. Claim 3, Liu fails to teach wherein the one or more capacitors include at least two capacitors coupled in parallel, and wherein adjusting the capacitance includes replacing at least one of the two capacitors with another capacitor to adjust the resonant frequency.
However, Vinciarelli teaches (Fig. 8, 17; col. 5 L32-col. 6 L51) wherein the one or more capacitors include at least two capacitors coupled in parallel (Fig. 8; two parallel connected leads including capacitors 34 and 35, in each lead(s), wherein each parallel connected leads is coupled to a clamp switch 32, in-series, for resonant frequency adjustment), and wherein adjusting the capacitance includes replacing at least one of the two capacitors with another capacitor to adjust the resonant frequency (col. 5 L32-col. 6 L51; and ‘col. 1 L9-L37, col. 1 L62-col. 2 L23’ teaches interchangeable use of flyback and/or forward converter. Wherein adjusting or varying the capacitance of parallel connected capacitors are done using switch(s) 32 and 20’s operation, in relationship to Vin).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have modified Liu’s switch mode power supply to include parallel combination of capacitors in series connection with clamp switch, as taught by Vinciarelli, as doing so would have improved in providing faster duty cycle slewing and converter response time, as disclosed by Vinciarelli (abstract and col. 5L50-col. 6L23). 
In Re. Claim 4, Liu fails to teach adjusting the capacitance includes coupling at least one additional capacitor in parallel with the one or more capacitors to adjust the resonant frequency.
However, Vinciarelli teaches (Fig. 8, 17; col. 5 L32-col. 6 L51) wherein adjusting the capacitance includes coupling at least one additional capacitor in parallel (Fig. 8; two parallel connected leads including capacitors 34 and 35, in each lead(s), wherein each parallel connected leads is coupled to a clamp switch 32, in-series, for resonant frequency adjustment) with the one or more capacitors to adjust the resonant frequency (col. 5 L32-col. 6 L51; and ‘col. 1 L9-L37, col. 1 L62-col. 2 L23’ teaches interchangeable use of flyback and/or forward converter. Wherein adjusting or varying the capacitance of parallel connected capacitors are done using switch(s) 32 and 20’s operation, in relationship to Vin).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have modified Liu’s switch mode power supply to include parallel combination of capacitors in series connection with clamp switch, as taught by Vinciarelli, as doing so would have improved in providing faster duty cycle slewing and converter response time, as disclosed by Vinciarelli (abstract and col. 5L50-col. 6L23). 
In Re. Claim 5, Liu fails to teach the at least one additional capacitor and the one or more capacitors have different capacitor ratings.
However, Vinciarelli teaches (Fig. 8, 17; col. 5 L32-col. 6 L51) the at least one additional capacitor and the one or more capacitors (Fig. 8; two parallel connected leads including capacitors 34 and 35, in each lead(s), wherein each parallel connected leads is coupled to a clamp switch 32, in-series, for resonant frequency adjustment) have different capacitor ratings (col. 5 L32-col. 6 L51; and ‘col. 1 L9-L37, col. 1 L62-col. 2 L23’ teaches interchangeable use of flyback and/or forward converter. Wherein adjusting or varying the capacitance of parallel connected capacitors are done using switch(s) 32 and 20’s operation, in relationship to Vin).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have modified Liu’s switch mode power supply to include parallel combination of capacitors in series connection with clamp switch, as taught by Vinciarelli, as doing so would have improved in providing faster duty cycle slewing and converter response time, as disclosed by Vinciarelli (abstract and col. 5L50-col. 6L23).  
In Re. Claim 6, Liu fails to teach the different capacitor ratings include different capacitances.
However, Vinciarelli teaches (Fig. 8, 17; col. 5 L32-col. 6 L51) the different capacitor ratings include different capacitances (Fig. 8; two parallel connected leads including capacitors 34 and 35, in each lead(s), wherein each parallel connected leads is coupled to a clamp switch 32, in-series, for resonant frequency adjustment; col. 5 L32-col. 6 L51; and ‘col. 1 L9-L37, col. 1 L62-col. 2 L23’ teaches interchangeable use of flyback and/or forward converter. Wherein adjusting or varying the capacitance of parallel connected capacitors are done using switch(s) 32 and 20’s operation, in relationship to Vin).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have modified Liu’s switch mode power supply to include parallel combination of capacitors in series connection with clamp switch, as taught by Vinciarelli, as doing so would have improved in providing faster duty cycle slewing and converter response time, as disclosed by Vinciarelli (abstract and col. 5L50-col. 6L23). 
In Re. Claim 7 Liu teaches clamp capacitor (C1) having a DC voltage rating (since C1 is receiving DC signal from 316). 
However, Liu fails to teach the different capacitor ratings include different DC voltage ratings.
However, Vinciarelli teaches (Fig. 8, 17; col. 5 L32-col. 6 L51) the different capacitor ratings (34 vs. 35) include different DC voltage ratings (col. 5 L32-col. 6 L51; and ‘col. 1 L9-L37, col. 1 L62-col. 2 L23’ teaches interchangeable use of flyback and/or forward converter).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have modified Liu’s switch mode power supply to include parallel combination of capacitors in series connection with clamp switch, as taught by Vinciarelli, as doing so would have improved in providing faster duty cycle slewing and converter response time, as disclosed by Vinciarelli (abstract and col. 5L50-col. 6L23). 
In Re. Claim 8, Liu teaches adjusting the capacitance of the one capacitor (C1) includes adjusting the capacitance based on an output voltage (Vout) of the flyback power converter (such as, using sensed parameter 304 operation with control circuit 302; wherein 302 having the ability to delay Q3 and/or Q2 switching operation, and thus adjusting the capacitance value of C1 in response).
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Jacques et al. (“Jacques”, US Pub 2008/0037293) teaches (Fig. 1, 4; Para 3-4, 57-60 & 68) an old-well established use of a forward converter (Fig. 1; forward converter) including a clamp circuit (transitional clamp) for clamping purpose; wherein having two directly connected parallel capacitors, for clamping purpose (Fig. 4; Cp, Cr), having variable capacitance (Cr value> Cp’s value; Para 68 &59).
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                                         Supervisory Patent Examiner, Art Unit 2839